                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


RENAE LOMAN

         Plaintiff,                                               Case No. 18CV359

vs.

SONNY PERDUE
SECRETARY
DEPARTMENT OF AGRICULTURE AGENCY

         Defendant.


                      PARTIES’ RULE 26(f) JOINT PRETRIAL REPORT


       NOW COME the plaintiff, Renae Loman, by her attorneys, Arellano & Phebus,
S.C., Attorney Victor M. Arellano and Attorney Douglas J. Phebus, and the defendant,
Sonny Perdue, Secretary of the Department of Agriculture Agency, by the Eastern District
of Wisconsin, Office of the United States District Attorney, Assistant United States
Attorney Brian E. Pawlak and hereby submit their Rule 26(f) Joint Pretrial Report:

      1. Nature of the case. Pursuant to the Civil Rights Act of 1964 (as amended in 1991),
         42 U.S.C. §2000 et. seq. (Title VII) and The Equal Pay Act, the plaintiff alleges that
         she is female and was paid less compensation for performing equal work as
         similarly situated male co-workers and denied a promotion.

      2. Amendments to the pleadings. The parties do not anticipate amendments to the
         pleadings.

      3. Joining other parties. The parties do not anticipate joining other parties.

      4. Nature of discovery and discovery deadline. The parties anticipate both written
         and oral discovery and for discovery to be completed five months before the trial
         date.

      5. Contemplated motions. The plaintiff does not contemplate any motions.

      6. Estimated length of trial. The parties anticipate a three day trial.

      7. Jury trial. The parties anticipate a jury trial.




            Case 2:18-cv-00359-PP Filed 10/09/19 Page 1 of 2 Document 18
   8. Other issues. There are no other issues that impact trial scheduling.

   9. Statement of attestation. The parties attest they have discussed each of the
      above issues.

Dated this 9th day of October, 2019.

                                        ARELLANO & PHEBUS, S.C.
                                        Attorneys for Plaintiff


                                        s/ Douglas J. Phebus
                                        Douglas Phebus
                                        State Bar No. 1029524
                                        dphebus@aplawoffice.com
                                        Victor M. Arellano
                                        State Bar No. 1011684
                                        varellano@aplawoffice.com
                                        1468 North High Point Road, Suite 102
                                        Middleton, WI 53562-3683
                                        Telephone: 608.827.7680
                                        Facsimile: 608.827.7681



                                        EASTERN DISTRICT OF WISCONSIN
                                        OFFICE OF THE U.S. ATTORNEY
                                        Attorneys for Defendant


                                        s/ Brian E. Pawlak
                                        Brian E. Pawlak
                                        State Bar No. 1009916
                                        brian.pawlak@usdoj.gov
                                        517 East Wisconsin Avenue, Room 530
                                        Milwaukee, WI 53202
                                        Telephone: 414.297.1083
                                        Facsimile: 414.297.1738




                                           2

         Case 2:18-cv-00359-PP Filed 10/09/19 Page 2 of 2 Document 18
